                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                           BATESVILLE DIVISION

FRANKIE BROWN                                                                PLAINTIFF
ADC # 083131

v.                          Case No. 1:19-cv-00116 BSM

KASHEENA WILSON, et al.                                                   DEFENDANTS


                                         ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Patricia S. Harris [Doc. No. 10] has been received. After de novo review of the

record, the RD is adopted. This case is dismissed without prejudice for failure to state a

claim upon which relief may be granted. Dismissal of this action counts as a “strike” within

the meaning of 28 U.S.C. § 1915(g). Pursuant to 28 U.S.C. § 1915(a)(3), an in forma

pauperis appeal would not be taken in good faith. Frankie Brown’s motion for subpoenas

[Doc. No. 11] is denied as moot.

       IT IS SO ORDERED this 18th day of February 2020.




                                                   UNITED STATES DISTRICT JUDGE
